Citation Nr: 1014087	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-03 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for 
gastroesophageal reflux disorder (GERD) (previously 
considered as a stomach condition), and if so, whether 
service connection is warranted.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a disability rating higher than 10 percent 
for plantar keratoma (hyperkeratosis) (previously considered 
as plantar wart on the ball of the left foot and bunion or 
callus on the left foot).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to 
December 1963.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the Veteran's claims for service 
connection for GERD and bilateral hearing loss.  This appeal 
also stems from a more recent January 2006 RO decision 
increasing the rating for his plantar keratoma from 0 to 10 
percent, retroactively effective from August 29, 2002, 
the date of receipt of his claim for an increased rating.  He 
has continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

The RO certified this appeal to the Board in October 2007 
and, in July 2009, more than 90 days later, the Veteran 
submitted additional medical evidence.  So the Board sent him 
a letter in December 2009 asking whether he was waiving 
his right to have the RO - as the agency of original 
jurisdiction (AOJ), initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  
He responded later in December 2009 that he was indeed 
waiving this right and wanted, instead, the Board to proceed 
with the adjudication of his appeal.

In support of his claims, the Veteran testified at a hearing 
at the RO in August 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.

Because they require further development, the Board is 
remanding the claims for a higher rating for the plantar 
keratoma and for service connection for bilateral hearing 
loss.  The remand to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.  However, the 
Board is going ahead and deciding the remaining claim for 
service connection for GERD.


FINDINGS OF FACT

1.  In a March 1968 rating decision, the RO denied the 
Veteran's claim for service connection for a stomach 
condition.  The RO sent him a letter in April 1968 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.

2.  Additional evidence since received, however, is not 
duplicative or cumulative of evidence previously considered 
and relates to an unestablished fact necessary to 
substantiate this claim.

3.  This additional evidence, when considered along with the 
evidence previously of record, indicates it is just as likely 
as not the Veteran's GERD (stomach condition) initially 
manifested during his military service and has persisted 
during the many years since his discharge.




CONCLUSIONS OF LAW

1.  The RO's March 1968 decision denying service connection 
for a stomach condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  But new and material evidence has been received to reopen 
this claim for service connection for GERD (previously 
considered as a stomach condition).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's GERD was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim for service 
connection for GERD, in full, there is no need to discuss 
whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because, even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most non-prejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102 (2009); Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  See, too, Kent v. Nicholson, 
20 Vet. App. 1 (2006).



Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for GERD (Stomach Condition)

In the September 2003 rating decision from which this appeal 
ensued, the RO did not determine whether the Veteran had 
submitted new and material evidence to reopen this claim.  
However, the Board must make this threshold preliminary 
determination as to whether new and material evidence has 
been submitted, before proceeding further, because this 
initial determination affects the Board's jurisdiction to 
adjudicate this claim on its underlying merits, i.e., on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380 (1383-4 (Fed. 
Cir. 1996); Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If 
the Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 
1383-4.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied 
claims); and VAOPGCPREC 05-92 (March 4, 1992).

The RO initially considered - and denied, this claim in March 
1968, albeit then under the auspices that it was a stomach 
condition, duodenal ulcer or something of those sorts.  As 
cause for denying this claim, the RO pointed out there was 
(at least at that time) no evidence establishing the Veteran 
had a then current stomach disability.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).



The RO sent the Veteran a letter in April 1968 notifying him 
of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  So that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

The Veteran filed his petition to reopen this claim in August 
2002.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
and binding March 1968 rating decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial 
on any basis).

The additional evidence received since that March 1968 denial 
consists of:  private treatment records, VA treatment 
records, lay statements, and the transcript of the Veteran's 
August 2009 Travel Board hearing.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  The medical reports are also material because 
they relate to an unestablished fact necessary to 
substantiate this claim.  38 C.F.R. § 3.156(a).  
Specifically, these physicians' reports list a diagnosis of 
GERD based on the results of objective physical examinations.  
So unlike when the RO previously considered this claim in 
March 1968, the Veteran now has the required proof of current 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).
And furthermore, as indicated in Evans v. Brown, 9 Vet. App. 
273, 284 (1996), the newly presented evidence need not be 
probative of all the elements required to grant the claim, 
just probative of each element that was a specified basis for 
the last disallowance.  Also, in Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court 
reiterated this, noting that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Therefore, since there is new and material evidence, this 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
It can now be readjudicated on its underlying merits, i.e., 
on a de novo basis.  



Entitlement to Service Connection for GERD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, to 
establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b) (2009); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  

Evidence relating a current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).



Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions regarding this, alone, usually are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

There are exceptions to this general rule, however.  Lay 
testimony is competent, for example, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).

Here, as previously mentioned, the Veteran has the required 
diagnosis of GERD.  This is evident from his February 2003 VA 
Medical Center (VAMC) and August 2002 private outpatient 
treatment records, which, based on physical examinations, 
confirm he has GERD.  So there is no disputing he has this 
claimed condition.

Consequently, the determinative issue is whether the 
Veteran's GERD is attributable to or dates back to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs indicate he was seen for complaints of 
stomach pain on several occasions.  His military service 
ended in 1963.
Post-service, in 1967, the Veteran was treated by a private 
physician, Dr. H. M.C., and by the VAMC for a bleeding ulcer.  
And in 1968, after filing a VA claim, the Veteran was 
provided a VA compensation examination, during which he 
complained of stomach troubles, nausea, blood in his stools, 
painful bowel movements, and chest pain.  The diagnosis was 
symptomatic stomach complaints with etiology unknown.

The record also contains more recently dated evidence of 
rather continuous private and VA outpatient treatment for 
GERD and its related symptoms since 1995.

The Veteran has been unable to supplement the file with any 
medical evidence objectively documenting he had GERD or 
associated symptoms during the many intervening years from 
1967 to 1995, which is probative evidence against his claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).

It is at least equally significant, though, that the Veteran 
clearly experienced relevant symptoms while in the military 
and filed a pertinent claim for VA compensation benefits in 
November 1967, so only a relatively short time after his 
discharge from service in December 1963.  So he was asserting 
disability related to his military service at a time very 
contemporaneous to when he was in service.  That is to say, 
the mere fact that he filed his initial VA compensation claim 
so relatively soon after his military service ended lends 
credibility to his claim of relevant injury in service with 
resulting disability.  See Struck v. Brown, 9 Vet. App. 155-
56 (1996) (indicating contemporaneous medical findings may be 
given more probative weight).

The Veteran also has testified, under oath, to having 
experienced rather continuous symptoms during the many years 
since his discharge from service, albeit, as mentioned, 
without any additional documentation to objectively 
corroborate this allegation until 1995.  But there is no 
inherent reason to question the credibility of this 
assertion, especially given the reported history of his GERD 
as reflected in the records of his evaluation and treatment 
for this condition since 1995.  And in Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court 
addressed lay evidence as potentially competent to support 
the presence of a disability, both during service and, like 
here, during the many years since, even where not 
corroborated by contemporaneous medical evidence.  
This is particularly true since the Veteran need only have 
experienced relevant symptoms during those many intervening 
years, not necessarily have been treated.  And he is 
competent, even as a layman, to proclaim having experienced 
stomach discomfort or distress, nausea, blood in his stools, 
painful bowel movements, and chest pain, etc., during those 
many intervening years.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

So recognizing that an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, the 
Board finds that it is at least as likely as not that the 
Veteran has experienced GERD and associated symptoms during 
the many years (indeed, decades now) since his military 
service ended.  Hence, service connection is warranted with 
resolution of this reasonable doubt in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for GERD is reopened and 
granted on its underlying merits.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide the remaining 
claims so the Veteran is afforded every possible 
consideration.

First, the Veteran's current outpatient treatment records 
from the local VAMC need to be obtained before deciding his 
remaining claims.  38 C.F.R. § 3.159(c)(2) and (c)(3); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA 
has constructive, if not actual, notice of these additional 
records because they are generated within VA's healthcare 
system).

Hearing Loss Claim

The Veteran attributes his bilateral hearing loss to repeated 
exposure to excessively loud noise during his military 
service while working near exploding planes.

A January 2007 VA compensation examiner confirmed the Veteran 
has sufficiently severe bilateral hearing loss to be 
considered a disability by VA standards.  See 38 C.F.R. 
§ 3.385.  So there is no disputing he has this claimed 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Rather, the determinative issue is whether this 
current hearing loss disability is attributable to his 
military service - and, in particular, to the type of 
acoustic trauma alleged.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").

Regarding this dispositive issue, the January 2007 VA 
compensation examiner indicated she needed to review the 
claims file (c-file) to opine whether the Veteran's current 
hearing loss is related to his military service.  And there 
is no indication this examiner was given this opportunity so 
that she could, in turn, provide this necessary etiological 
opinion.  The Veteran, therefore, needs to be reexamined for 
this necessary opinion.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Plantar Keratoma Claim

The Veteran also needs to be reexamined to reassess the 
severity of his plantar keratoma, especially since he was 
last examined concerning this disability in February 2003, so 
more than 7 years ago, and alleged during his August 2009 
Travel Board hearing that this disability is now considerably 
worse.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where 
the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's treatment 
records from the VAMCs in Dublin and 
Augusta, Georgia, since at least 2006.  
All records obtained should be placed 
in the claims file for consideration in 
this appeal.  If the request for these 
additional records yields negative 
results, and it is determined that 
further attempts to obtain these 
records would be futile, then make an 
express declaration to this effect and 
notify the Veteran in accordance with 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e)(1).

2.  Schedule the Veteran for another VA 
audiometric examination to obtain an 
opinion concerning the likelihood (very 
likely, as likely as not, or unlikely) 
that his current bilateral hearing loss 
disability is attributable to his 
military service - and, in particular, 
to the type of noise exposure claimed.  
[Note:  the January 2007 VA 
compensation examiner indicated she 
needed to review the Veteran's c-file 
to opine whether his then current 
hearing loss was related to his 
military service, but that examiner was 
never given this opportunity.  So it is 
absolutely imperative that this 
additional examiner have this 
opportunity to review the c-file, 
including a complete copy of this 
remand, for the pertinent medical and 
other history.]

The examiner must also consider the 
effect of any additional noise exposure 
the Veteran may have had either prior 
to or since his discharge from service.

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on his claim.

3.  Also schedule the Veteran for a VA 
examination to reassess the severity of 
his service-connected plantar keratoma.  
He is hereby advised that the failure 
to report for this scheduled VA 
examination, without good cause, may 
have adverse consequences on this 
pending claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical and 
other history.  



4.  Then readjudicate the Veteran's 
claims for a higher rating for the 
plantar keratoma and for 
service connection for bilateral 
hearing loss in light of the additional 
evidence.  If these claims are not 
granted to his satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


